DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed December 14, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-3, 6, 7, 13, 44, and 52-54 are pending.
4.	In the reply filed on July 9, 2021, applicant elected Group I, now claims 1-3, 6, 7, 13,  and 52-54 without traverse.
4.	Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-3, 6, 7, 13,  and 52-54 are examined on the merits.

Claim Rejections - 35 USC § 112
6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	This claim is indefinite because there is a lack of antecedent basis for the limitation “the natural vegetable food fiber” in the claim.  Furthermore, it is unclear how applicant intends for claim 7 to further limit parent claim 6.  Claim 7 requires pea fiber which is already a required ingredient in claim 6.  It is unclear if the limitation that the pea fiber is a “natural” food fiber is 

Claim Rejections - 35 USC § 101
7.	Claims 1-3, 6, 7, 13, and 52-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  As amended, applicant’s claim 1 is drawn to a composition comprising a lignin-based fiber and a polyphenol source which is pecan shells and were the ratio of insoluble fiber to soluble fiber is greater than 10:1 and where the concentration of soluble fiber is less than 1%.  Claims 52-54 require less than 0.8%, 0.6%, or 0.5% soluble fiber, respectively.  Claim 13 requires a fiber content above 5%.  
 Claims 6 and 7 include additional ingredients of cellulose, tomato pomace, pea fiber, and flax seed.  These ingredients are also naturally occurring products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is 
In this case, the claims 1-3, 13, and 52-54 do not require soluble fiber because “less than 1%” and a ratio of insoluble to soluble fiber of greater than 10:1 encompass no soluble fiber.  Claims 2 and 3 require polyphenols which are naturally found in pecan shells (see Fig. 1(d) in Hilbig (Journal of Ethnopharmacology (2018), vol. 211, pp. 256-266 – published August 2017)).  Therefore, the only ingredient required by claims 1-3, 13, and 52-54 is pecan shells themselves.  Consequently, claims 1-3 and 52-54 read directly on the product of nature pecan shells.  Thus, claims 1-3 and 52-54 are directed to a product of a nature without significantly more.
Claims 6 and 7 include additional ingredients of cellulose, tomato pomace, pea fiber, and flax seed.  These ingredients are also naturally occurring products.  There is no indication that mixing the pecan shells, cellulose, tomato pomace, pea fiber, and flax seed together as commensurate in scope with the stated claims changes the structure, function, or other properties of these naturally occurring ingredients in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each ingredient is the ingredient itself.  Each ingredient composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, there are no elements in addition to the mixing of the natural products.  Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of ingredients.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.   Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.
Response to Arguments
Above is a new 101 analysis necessitated by applicant’s amendments to the claims.  However, applicant’s arguments submitted December 14, 2021 have been considered inasmuch as they apply to this new rejection.  Applicant argues that the results shown in Example 1 of the specification demonstrate that the claimed invention displays markedly distinct characteristics in terms of the unexpected functional properties of the composition.  However, as discussed above, claims 1-3, 13, and 52-54 read directly on pecan shells which are a product of nature.  Thus, there cannot be a marked distinction because the claimed composition and the product of nature are one and the same.  In addition, while claims 6 and 7 combine additional natural products with the pecan shells, the results shown in Example 1 are not considered to demonstrate a markedly distinct property for claims 6 and 7. The results shown in Example 1 are directed to comparing two specific pet foods, Ex. 1 with insoluble fiber and no soluble fiber, and Comp Ex. 1 with soluble fiber but no insoluble fiber.  The example states test feline subjects fed Ex. 1 showed a more regular pattern of food intake.  However, the example does not explain why this result is considered to be unexpected and significant.  Thus, Example 1 is not considered to show a markedly distinct characteristic.

Claim Rejections - 35 USC § 102
8.	Claim(s) 1-3, 13, and 52-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altom (US 2007/0202154 A1) with Hilbig (Journal of Ethnopharmacology (2018), vol. 211, pp. 256-266 – published August 2017)) providing evidence of inherent characteristics of Altom.
As amended, applicant’s claim 1 is drawn to a composition comprising a lignin-based fiber and a polyphenol source which is pecan shells and where the ratio of insoluble fiber to 
Altom teaches a pet food composition which can comprise 100% pecan shells. The reference teaches that the pecan shells are a source of insoluble fiber and lignan.  The reference also teaches a pet food composition which contains 15% pecan nut shell and no soluble fiber.  In addition, the reference teaches that soluble fiber can be present in an amount such as 0.05% or 0.1%  (see paragraphs 32, 38, 41-43; Example 14 in paragraph 83; and claims 1, 3, 8, and 9). 
The reference does not teach that the composition contains the polyphenolic ingredients claimed by applicant.  However, as discussed above, Hilbig teaches that these polyphenolic ingredients are naturally present in pecan shells (see Fig. 1(d)).  Thus, the composition taught by Altom inherently contains the ingredients claimed by applicant in claims 2 and 3.

Claim Rejections - 35 USC § 103
9.	Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altom (US 2007/0202154 A1) in view of Yamka (WO 2008/103179).
The teachings of Altom are discussed above.  The reference teaches that the pet food composition can also include cellulose and tomato pomace (see paragraphs 46 and 47).  The .

Response to Arguments
Above is a new grounds for rejection necessitated by applicant’s amendments to the claims.  However, applicant’s argument submitted December 14, 2021 have been considered inasmuch as they apply to this new grounds of rejection.  Applicant argues that the results shown in Example 1 of the specification “provides surprising an unexpected results sufficient to overcome any case of prima facie obviousness…”.  However, the results shown in Example 1 are not considered to demonstrate unexpected results for claims 6 and 7. The results shown in Example 1 are directed to comparing two specific pet foods, Ex. 1 with insoluble fiber and no soluble fiber, and Comp Ex. 1 with soluble fiber but no insoluble fiber.  The example states test feline subjects fed Ex. 1 showed a more regular pattern of food intake.  However, the example does not explain why this result is considered to be unexpected and significant.  In addition, the difference between closest prior art, i.e. Altom, and the claimed invention is the addition of pea fiber and flaxseed.  The results shown in the example 1 do not demonstrate that the addition of 

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655